DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Drawings
The drawings are objected to because of the following:
Figures 16-18 contain extraneous text (“CONTACT POINT”) that should be removed
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9, 20-24, 28-30, 49, 50, and 53-55 are objected to because of the following informalities:
Claim 9, line 3: “from first aperture” should read --from said first aperture--.
Claim 20, line 1: “of connector span” should read --of said connector span--.
Claim 28, lines 1-2: “comprises mount housing” should read --comprises said mount housing--.
Claim 49, line 2: “an slot” should read --a slot--.
Claim 50, line 1: “wherein system” should read --wherein the system--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Clm 21:  This claim recites “one of said first and second flanges”.  Examiner notes that first and second flanges are not set forth in this claim or any parent claim from which this claim depends. Examiner notes that first and second flanges are introduced in claim 19.  It is unclear if this claim should depend from claim 19, or if claim 20 should depend from claim 19 in order to provide antecedent basis for the flanges of this limitation.     
	Re Clm 22:  This claim recites “said collar” in line 2.  There is a lack of antecedent basis for this limitation.  Examiner notes that a collar is introduced in claim 13. 
Re Clm 24:  This claim recites “said collar” in line 2.  There is a lack of antecedent basis for this limitation.  Examiner notes that a collar is introduced in claim 13.
Re Clms 24:  This claim recites “the outer diameter” in line 1.  There is a lack of antecedent basis for this limitation.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 17, 19-21, 23-25, 32, 35, 36, 38-40, 42-46, 59-63, and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10231250, hereafter ‘250.
Re Clm 1:  ‘250 discloses a modular rail system comprising: (a) at least one connector (12) having a longitudinal axis and comprising a connector span (middle body portion of connector) and at least one expansion member (left and right ends), wherein said expansion member is adjustable between a first configuration having a first diameter (see fig 6, right side, not engaged) and a second configuration having a second diameter larger than said first diameter (fig 6, left side, engaged); and (b) at least one span member (2) having an outer surface and an inner surface and at least one open end (see figs), wherein said expansion member is insertable into an interior of said span member in said first configuration and is adjustable to said second configuration within said span member to securely engage said inner surface of said span member to releasably couple said connector and said span member together (see figs).
	Re Clm 2:  ‘250 discloses an actuator (9) for adjusting said expansion member between said first and second configurations.
	Re Clm 17:  ‘250 discloses wherein said expansion member is integrally connected to said connector span.
	Re Clm 19:  ‘250 discloses wherein said connector span comprises a primary span portion and first and second flanges formed at end portions thereof (see annotated fig below), wherein each of said first and second flanges has an outer diameter less than an outer diameter of said primary span portion (see fig).

    PNG
    media_image1.png
    538
    798
    media_image1.png
    Greyscale

Re Clm 20:  ‘250 discloses wherein an outer diameter of connector span is approximately equal to an outer diameter of said span member (see fig 6).  Examiner notes that the outer diameter of the connector span (where the span member 2 is connected) is approximately equal to the outer diameter of the span member.
	Re Clm 21 (as best understood):  ‘250 discloses wherein one of said first and second flanges forms a visible spacer between said primary span portion of said connector and said span member when said connector and said span member are securely coupled together in said second configuration. Examiner notes that the flanges provide a channel which prevents the span member 2 from further insertion towards the center of the connector span (spacer).
	Re Clm 23:  ‘250 discloses where each of said first and second flanges comprising an outer rim which contacts said span member in said second configuration (see fig 6).
	Re Clm 24 (as best understood):  ‘250 discloses wherein the outer diameter of each of said flanges is slightly larger than the outer diameter of said collar (for example end collar of span member 2).
	Re Clm 25:  ‘250 discloses wherein said system comprises a mounting assembly (fig 6; element 26 fixes to a “handrail holder”, i.e. mounting assembly) capable of releasably coupling said connector to a support surface.
	Re Clm 32:  ‘250 discloses wherein said at least one span member comprises a first span member and a second span member (as disclosed to connect to each of the two expansion members of the connector), and wherein said at least one expansion member comprises a first expansion member (left side) located at a first end of said connector and a second expansion member (right side) located at a second end of said connector, wherein said first span member is connectable to said first expansion member and said second span member is connectable to said second expansion member to couple said first and second span members together (see figs and disclosure).
	Re Clm 35:  ‘250 discloses wherein said at least one span member comprises a plurality of span members and wherein said at least one connector comprises a plurality of connectors, wherein each of said connectors couples an adjacent pair of span members together (see disclosure discussing multiple connectors and multiple span members).
	Re Clm 36:  ‘250 discloses wherein said plurality of span members and said plurality of connectors form a handrail mountable on a support surface (see figs).
	Re Clm 38:  ‘250 discloses wherein said plurality of span members comprise a first group of span members having first and second open ends (in middle of rail connections) and a second group of span members having an open first end and a closed second end (for example as shown in figure 8) for forming an end portion of said rail system.
	Re Clm 39:  ‘250 discloses wherein said closed second end has a shape selected from the group consisting of semi-spherical, bullet-shaped and cylindrical (see fig 8).

Re Clm 40:  ‘250 discloses wherein at least some of said plurality of span members are linear tubes (tubes 2 are longitudinally linear) and a least some of said plurality of span members are curved tubes (tubes 2 are also circumferentially curved).
	Re Clm 42:  ‘250 discloses wherein said plurality of span members comprise at least one end span member (see fig 1 and figs 8-12).
	Re Clm 43:  ‘250 discloses wherein said at least one end span member has a closed end (see fig 8).
Re Clm 44:  ‘250 discloses wherein said at least one end span member is configured for releasably engaging a support surface (fig 1, end span member is screwed into wall).
	Re Clm 45:  ‘250 discloses wherein said at least one end span member comprises an end portion defining a cavity for receiving an insert (end connector, shown in fig 8) mountable on said support surface, and a fastener (grub screw 9 of end connector, labeled as “1” in fig 8) for releasably coupling said end portion to said insert.
	Re Clm 46:  ‘250 discloses wherein said end portion is shaped for engaging said support surface (see figs; Examiner notes that any shape is capable of engaging a support surface).
	Re Clm 59:  ‘250 discloses a modular kit (the structure of the prior art device constitutes a kit)  comprising a plurality of connectors and a plurality of span members as defined in claim 1.	
	Re Clm 60: ‘250 discloses wherein the kit comprises a mounting assembly (centering hole 26 is for mounting a handrail holder) for mounting at least one of said connectors to a support surface.
Re Clm 61:  ‘250 discloses a modular rail system comprising: (a) at least one connector (12) having a longitudinal axis and comprising a connector span (middle body portion of connector) and at least one expansion member (left and right ends), wherein said expansion member is adjustable between a first configuration having a first diameter (see fig 6, right side, not engaged) and a second configuration having a second diameter larger than said first diameter (fig 6, left side, engaged); and (b) at least one span member (2) having an outer surface and an inner surface and at least one open end (see figs), wherein said expansion member is insertable into an interior of said span member in said first configuration and is adjustable to said second configuration within said span member to securely engage said inner surface of said span member to releasably couple said connector and said span member together (see figs); and (c) at least one span mounting assembly (see fig 8) for mounting a span member to a support.
Re Clm 62:  ‘250 discloses (fig 8) wherein said span mounting assembly couples an end span member to said support.
	Re Clm 63:  ‘250 discloses at least one connector mounting assembly (center hole 26 in fig 6 is for mounting to a handrail holder) for mounting a connector to said support.
	Re Clm 65: ‘250 discloses wherein said expansion member is releasably connectable to said connecting span at a selected one of a plurality of rotational positions.  Examiner notes that Figure 3 shows the plate 7 of the expandable member is circular and is capable of being connected to the span and any rotational position of the plate 7 with respect to the connector span.  

Claims 1, 2, 18, 20, 25, 26, 31, 32, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10100403, hereafter ‘403.
Re Clm 1:  ‘403 discloses a modular rail system comprising: (a) at least one connector (14 with 10 and 12) having a longitudinal axis and comprising a connector span (14) and at least one expansion member (left and right sides of members 10 and 12), wherein said expansion member is adjustable between a first configuration having a first diameter and a second configuration having a second diameter larger than said first diameter (disclosure, at least paragraph 7 discloses spreading apart the members for clamping, i.e. increasing diameter); and (b) at least one span member (40, 42) having an outer surface and an inner surface and at least one open end (see fig 4), wherein said expansion member is insertable into an interior of said span member in said first configuration and is adjustable to said second configuration within said span member to securely engage said inner surface of said span member to releasably couple said connector and said span member together (see fig 4).
	Re Clm 2:  ‘403 discloses an actuator (48, 50) for adjusting said expansion member between said first and second configurations.
	Re Clm 18:  ‘403 discloses wherein said expansion member is releasably connectable to said connector span (prior to spreading actuation).
Re Clm 20:  ‘403 discloses wherein an outer diameter of connector span (14) is approximately equal to an outer diameter of said span member (see fig 4).
Re Clm 25:  ‘403 discloses wherein said system comprises a mounting assembly (fig 4, see “52”) capable of releasably coupling said connector to a support surface.
Re Clm 26:  ‘403 discloses wherein said mounting assembly comprises a mounting aperture (58) formed in said connector span, a mount housing (52) capable of being connected to said support surface, and a first fastener (54, 56) insertable into said mounting aperture for releasable securing said connector span to said mount housing.
Re Clm 31:  ‘403 discloses wherein said mounting assembly comprises at least one mounting rod (52) capable of mounting said connector on said support surface.
Re Clm 32:  ‘403 discloses wherein said at least one span member comprises a first span member and a second span member (40, 42), and wherein said at least one expansion member comprises a first expansion member (left side) located at a first end of said connector and a second expansion member (right side) located at a second end of said connector, wherein said first span member is connectable to said first expansion member and said second span member is connectable to said second expansion member to couple said first and second span members together (see fig 4).
	Re Clm 56: The system as defined in claim 1, wherein said expansion member is capable of being connected to said connector span at a selected one of a plurality of rotational positions.  Examiner notes that the internal expansion members can be inserted (connectable) into the connector span in any rotational position before alignment of the holes and screw members.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10100403, hereafter ‘403, in view of Terrels et al. (US 5370368).
	Re Clm 27:  ‘403 fails to disclose wherein said mounting assembly comprises a mount connector releasably connectable to said connector span with said first fastener.  Terrels teaches (figs 1-5) the use of a handrail mounting assembly wherein a mount connector (35) is releasably connected to a connector span (28) with a first fastener (32).  This is taught for the purpose of tightly mounting a support stud to the handrail connector for added support and rigidity.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the mount assembly of ‘403 with  a mount connector is releasably connected to a connector span with a first fastener, as taught by Terrels et al., for the purpose of tightly mounting a support stud to the handrail connector for added support and rigidity.    
	Re Clm 28:  ‘403 discloses a mounting assembly comprising said mount housing (52) capable of being mounted on said support surface, but fails to disclose a mount connector positionable within said mount housing and releasably connectable to said connector span; and a second fastener for releasably coupling said mount housing and said mount connector together.  Terrels teaches (figs 1-5) the use of a handrail mounting assembly wherein a mount connector (35) is positionable within a mount housing (25) and releasably connectable to said connector span; and a second fastener (36) for releasably coupling said mount housing and said mount connector together.  This is taught for the purpose of tightly mounting a support stud to the handrail connector for added support and rigidity. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the mount assembly of ‘403 with a mount connector positionable within said mount housing and releasably connectable to said connector span; and a second fastener for releasably coupling said mount housing and said mount connector together, as taught by Terrels et al., for the purpose of tightly mounting a support stud to the handrail connector for added support and rigidity.    
Re Clm 29:  ‘403 as modified above discloses comprising a first fastener (Terrels et al.; element  32) for releasably coupling said mount connector to said connector span.
	Re Clm 30:  ‘403 as modified above discloses wherein said first fastener and said second fastener are threaded screws (as taught by Terrels et al.).
Claims 33, 34, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10231250, hereafter ‘250, in view of Hsieh (US 2006/0049683).
Re Clms 33, 34, and 41:  ‘250 fails to disclose wherein said connector has a color, finish, and/or texture contrasting with at least one of (both of) said first and second span members.  Hsieh teaches the use of a handrail system with a span member (2) having contrasting texture (see anti-slip grips 23) with a connecting member (3).  This is taught for the purpose of providing an anti-slip grip to aid in safety.  Examiner notes that it also would have been obvious to have provided contrasting colors and finishes between the span members and the connector for aesthetic purposes and to allow a user to visually distinguish between a span member and the connector.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the span members and connector to have contrasting colors, finishes, and/or textures, as is taught, for the purpose of providing an aesthetically pleasing structure and to allow a user to visually distinguish between a span member and the connector for anti-slip safety purposes.
Claims 37 and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10231250, hereafter ‘250 in view of DE 102660019172, hereafter ‘172.
Re Clm 37:  ‘250 fails to disclose wherein said support surface is the interior of an elevator cab.  ‘172 teaches the well-known use of handrails in the interior space of an elevator cab (see title and description) for the purpose of providing a user with a safety handhold during movement.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the handrail ‘250 within an interior of an elevator cab, as taught by ‘172, for the purpose of providing a user with a safety handhold during movement.
Re Clms 48-52: ‘250 fails to disclose the limitations of the light emitting span member of these claims.  ‘172 further teaches the use of a light emitting span member (8) configured for receiving a lighting element (26) wherein said light emitting span member is an elongated tube having an slot formed therein for receiving said lighting element (see fig 2), the system is configurable to direct light emitted from said lighting element in a desired direction relative to a support surface (throughout disclosure, directing light downward to prevent unwanted light in the eyes), wherein at least part of said light emitting span member comprises a transparent or translucent window (22), and comprising a lighting element (26) positionable within an interior of said light emitting span member for illuminating said window.  These features are taught for the purpose of providing illumination in an enclosed space.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the span member of ‘250 to be a light emitting span member as claimed, as taught by ‘172, for the purpose of providing illumination in an enclosed space.  
Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10231250, hereafter ‘250 in view of DE 102660019172, hereafter ‘172 as applied in claims 37 and 48-52, and further in view of KR 200410725, hereafter ‘725.
Re Clm 53-55:  ‘250 as modified above fails to disclose a mounting assembly for mounting at least one of said plurality of connectors to a support surface, wherein said lighting element is connectable to an electrical supply externally of said rail system, wherein said electrical supply is mountable on said support surface, and wherein said lighting element comprises an electrical supply cable extendable through said connector and said mounting assembly.  ‘725 teaches the use of a mounting assembly (21) for mounting a plurality of connectors (20) to a support surface, wherein said lighting element is connectable to an electrical supply externally of said rail system (wherein cable runs out from mount), wherein said electrical supply is capable of being mounted on said support surface, and wherein said lighting element comprises an electrical supply cable extendable through said connector and said mounting assembly (see figs 2 and 3).  This is taught for the purpose of hiding the visually unappealing cables to run within the interior of the system to provide the electrical lighting.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have further modified the handrail system of ‘250 with the claimed limitations of the lighting system, as taught by ‘725, for the purpose of hiding the visually unappealing cables to run within the interior of the system to provide the electrical lighting.  

Claims 47 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10231250, hereafter ‘250.  
Re Clm 47:  ‘250 fails to explicitly disclose wherein said plurality of span members and said plurality of connectors are each formed from metal selected from the group consisting of aluminum and stainless steel.  Examiner notes that providing handrails made of aluminum or steel is extremely well known in the art for the purpose of utilizing the intrinsic benefits of the material.  Aluminum is used for its lightweight and anti-corrosive properties, while steel is often used for high strength and durability application.  Therefore, Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the plurality of span members and the plurality of connectors to each be formed of aluminum or steel, as is known in the art, for the purpose of providing the desired characteristics of the selected metal.  Examiner also notes that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Re Clm 58:  ‘250 fails to disclose wherein said plurality of span members and said plurality of connectors are each between 1 and 2 inches in diameter.  Examiner notes that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Examiner notes that providing a diameter of between 1-2 inches would be a size that would comfortably accommodate a human hand for maximum gripping.  Therefore, Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the plurality of span members and the plurality of connectors to each have a diameter between 1 and 2 inches for the best accommodation and maximum gripping of a user on a handrail.  
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10231250, hereafter ‘250, in view of Terrels et al. (US 5370368).
	Re Clm 64:  ‘250 discloses the span mounting assembly connecting to a “handrail holder” mount, but fails to disclose the structure of the span mounting assembly comprising a mount securable to said support, a fitting within said span member sized to receive said mount, and a fastener for releasably coupling said span member to said mount.  Terrels et al. (fig 6) teach the use of a handrail mount comprising a mount (25) securable to said support (where 25 is connected to support surface), a fitting (55) within said span member sized to receive said mount, and a fastener (56, 60) for releasably coupling said span member to said mount.  This is taught for the purpose of providing a connecting with added rigidity to the overall structure of the handrail support system.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided ‘250 with the span mounting assembly comprising a mount securable to said support, a fitting within said span member sized to receive said mount, and a fastener for releasably coupling said span member to said mount, as taught by Terrels et al., for the purpose of providing a connecting with added rigidity to the overall structure of the handrail support system.
Allowable Subject Matter
Claims 3-16, 22, and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that Claim 22 (noted above) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678